IN THE UNITED STATES COURT OF APPEALS
                               FOR THE FIFTH CIRCUIT



                                           No. 95-60570
                                        (Summary Calendar)


CHAND WIJE,

                                                                                  Plaintiff-Appellant,

                                               versus

BARTON SPRINGS,

                                                                                Defendant-Appellee.




                       Appeal from the United States Department of Justice
                            Executive Office for Immigration Review
                        Office of the Chief Administrative Hearing Officer
                                            (94B00046)

                                         February 23, 1996


Before JOLLY, JONES, and STEWART, Circuit Judges.

PER CURIAM:*

       Appellant Chand Wije, a/k/a Chandrasiri Wijeyawickrema, appeals the order of the
administrative law judge (ALJ) dismissing his complaint alleging citizenship status discrimination and

retaliation in violation of the Immigration Reform and Control Act of 1986 (IRCA), 8 U.S.C. §§

1324b(a)(1)(A)(B) and 1324b(a)(5). He also challenges various conclusions and evidentiary rulings

of the ALJ. Finding no error, we affirm.

                                         BACKGROUND

       On June 2, 1993, Wije contacted the Barton Springs/Edwards Aquifer Conservation District


  *
    Pursuant to Local Rule 47.5, the court has determined that this opinion should not be published
and is not precedent except under the limited circumstances set forth in Local Rule 47.5.4.
to apply for the position of Water Resources Planner. Ten days later he telephoned Barton Springs

and learned that he had not been chosen for the job. In response, he filed an unfair immigration-

related employment practice charge against Barton Springs with the Office of Special Counsel for

Immigration-Related Unfair Employment Practices (OSC). Wije alleged that appellee discriminated

against him on the basis of his citizenship status and national origin. He had already filed a claim with

the Equal Employment Opportunity Commission (EEOC) alleging national origin, race, and age

discrimination. After investigating the charge, the OSC declined to file a complaint with an

Administrative Law Judge on Wije’s behalf on account of its determination that there was insufficient

evidence to support his claims.

        Wije then filed his complaint directly with the Office of the Chief Administrative Hearing

Officer (OCAHO), realleging his discrimination claims and adding a retaliation claim. A hearing was

held before the ALJ on August 25-26, 1994, in Austin, Texas. At the conclusion of the proceeding,

the ALJ dismissed Wije’s complaint and ordered him to pay attorney’s fees.

                                            DISCUSSION

        Agency findings of fact are upheld if they are supported by substantial evidence. Mester Mfg.

Co. v. I.N.S., 879 F.2d 561, 565 (9th Cir. 1989). We review any conclusions of law de novo. Id.

        Wije’s first question on appeal is whether the ALJ erred in dismissing his retaliation claim.

Wije offered no proof supporting this claim. His disjointed questioning of witnesses on this issue was

based wholly on conjecture and failed to make any showing of discrimination against him on account

of his charges against Barton Springs. The ALJ’s dismissal of the claim is supported by the record.

        The second issue is whether the ALJ erred in denying him certain discovery and in limiting

his questioning of witnesses. Wije sought Barton Springs’s Job Inquiries File which contained all

resumes submitted. His questions were meant to show that the appellee knew his citizenship status

and discriminated against him because of that status.

        Wije’s own testimony elicited during cross examination revealed that he did not know if

Barton Springs knew of his citizenship status when it refused to hire him in June 1993. Even if he


                                                   2
could prove such, Wije has failed to provide any evidence of discrimination. Discovery of all resumes

ever submitted to the company would have been too unwieldy and irrelevant. Again, ample evidence

supports the ALJ ‘s ruling.

       As to the remaining issues, the record supports the ALJ’s decision. There is also evidence

of Wije’s inexplicable failure to comply with procedures outlined to him prior to the hearing. Wije’s

claims that the ALJ abused his discretion in making findings and evidentiary rulings orders are

unfounded.

       The record offers sufficient evidence to support the ALJ’s management of the issues and Wije,

himself, during the hearing. In light of Wije’s failure to make any showing of discrimination, we

affirm the ruling of the ALJ and uphold the Decision and Order.

AFFIRMED.




                                                 3